PER CURIAM.
A wife filed a petition for dissolution of marriage. Sixteen days later, before the husband had filed his answer, the wife moved for and the trial court entered a qualified domestic relations order (QDRO)1 awarding *486her a 21.5 percent interest in the husband’s profit sharing plan. We reverse. The order was premature as the cause was not at issue. The court did not have a complete understanding of all the parties’ marital assets and was not authorized to make a final division and award of the profit sharing plan. See Fla.R.Civ.P. 1.440(a); Data Lease Financial Corp. v. Blackhawk Heating & Plumbing Co., 325 So.2d 475, 477 (Fla. 4th DCA 1975) (where defendant had no opportunity to respond to amended eomplaint, the cause was not at issue making the court’s order premature); see also Gardner v. Gardner, 467 So.2d 407, 410 (Fla. 4th DCA) (where amended petition for modification was heard 14 days after it was filed, there was no opportunity for wife to respond as contemplated by Florida Rule of Civil Procedure 1.440(a) (Glickstein, J., dissenting)), review dismissed, 475 So.2d 694 (Fla.1985).
REVERSED and REMANDED.
COBB, GOSHORN and THOMPSON, JJ., concur.

. See 29 U.S.C.A. § 1056(d)(3)(B) (1985).